Sandeoed, C. J.:
The defendant was convicted of the crime of adultery,, and from the order denying his motion for a new trial, and from the judgment entered below, has appealed to this Court. His contention is that the evidence was not sufficient to justify the verdict, and he alleges errors of law, and a misdirection in the charge of the learned judge who tried the cause. It appears that the only witness of' the alleged crime was the girl with whom the act was-*146alleged to have been committed. Her mother testified that she, at the suggestion of the appellant, had sent her daughter to his place of business to procure some fruit. The latter, on her direct examination, stated that she had lived in the family of the defendant as a nurse girl, aüd had taken care of his child; that during the month of March, after she had ceased to be employed by him, she' visited the defendant’s place of business five times, — the first time to procure some money. As to the other visits her testimony was that the defendant took “liberties with her,”' and “had intercourse with her.” What the liberties were that he took with her does not appear, nor what manner of intercourse it was that she had with the defendant. She stated that the defendant gave her a little money, and that she ceased to visit him because he did not ask her to come again. No other testimony as to the commission of the crime charged was presented by the prosecution. The defendant testified in his own behalf, and admitted that he called on her mother, and had suggested that the daughter call for the fruit; but denied that he had given the daughter any money in March, and denied generally the charge made against him. A request by the prisoner’s counsel to the Court to instruct the jury to acquit on the ground that the testimony of the accomplice was not corroborated was refused, and an exception taken. The refusal was based on the ground that the territorial statute relating to the testimony of an. accomplice was inapplicable in this case, in which the United States was the plaintiff.
It was error to refuse to allow the defendant to show the bad character of the girl who testified against him. This evidence would, if received, have necessarily affected her credibility. The evidence of defendant’s guilt was vague, unsatisfactory, and insufficient to sustain the verdict. On account of the error above referred to, without considering the other points raised on the appeal, we are of the opinion that there should be a new trial. The judgment below is reversed, and the cause is remanded for a new trial.
Judd, J., and BoREiían, J., concurred.